     Case 2:17-cv-02103-JCM-DJA Document 122 Filed 01/10/20 Page 1 of 2


 1    ROBERT W. COTTLE, ESQ.
      Nevada Bar No. 4576
 2    MATTHEW G. HOLLAND, ESQ.
      Nevada Bar No. 10370
 3    THE COTTLE FIRM
      8635 South Eastern Avenue
 4    Las Vegas, Nevada 89123
      rcottle@cottlefirm.com
 5    mholland@cottlefirm.com
      Telephone: (702)722-6111
 6    Facsimile: (702) 834-8555
      Attorneys for Plaintiff
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10                                              *******
       MELVA N. MILLER, an individual;              CASE NO. 2:17-cv-02103-JCM-CWH
11
                      Plaintiff,
12                                              STIPULATION AND ORDER TO
       vs.                                      EXTEND TIME FOR PLAINTIFF TO
13                                              RESPOND TO DEFENDANT
       GREYHOUND LINES, INC., a Delaware GREYHOUND LINES, INC. AND
14     Corporation; MOTOR COACH                 BRANDON WILLIAMS’ MOTION FOR
       INDUSTRIES, INC. a Delaware Corporation; SUMMARY JUDGMENT (THIRD
15     BRANDON WILLIAMS; DOES I-X; and REQUEST)
       ROE CORPORATIONS I-X, inclusive,
16
                     Defendants.
17
18
             Plaintiff MELVA N. MILLER (“Plaintiff”), by and through her attorneys, The Cottle
19
      Firm, Defendants GREYHOUND LINES, INC. (“Greyhound”) and BRANDON WILLIAMS
20
      (collectively the “Greyhound Defendants”), by and through their attorneys, Lewis Brisbois
21
      Bisgaard & Smith LLP, hereby agree and stipulate to extend the time allowed for Plaintiff to
22
      respond to Defendant Greyhound Lines, Inc., and Brandon Williams’ Motion for Summary
23
      Judgment (ECF No. 109) for three weeks, or until January 31, 2020.
24
             This is the third request to extend the time for Plaintiff to file this responsive pleading.
25
      The parties have been discussing issues relevant to narrowing issues for trial which are germane
26
      to the substance of the motion for summary judgment. Additionally, the parties continue to
27
      undertake efforts to continue settlement discussions following last month’s mandatory settlement
28


                                                 Page 1 of 2
     Case 2:17-cv-02103-JCM-DJA Document 122 Filed 01/10/20 Page 2 of 2


 1    conference.
 2           This Stipulation is made for good cause and not for the purposes of delay. Nothing

 3    contained in this Stipulation shall be deemed a waiver of any right belonging to any party hereto.
 4    DATED this 10th day of January, 2020.           DATED this 10th day of January, 2020.
 5
     THE COTTLE FIRM                                   LEWIS BRISBOIS            BISGAARD         &
 6                                                     SMITH, LLP
 7
 8        /s/ Matthew G. Holland                               /s/ James E. Murphy
   ROBERT W. COTTLE, ESQ.                              JOSH COLE AICKLEN, ESQ.
 9 Nevada Bar No. 4576                                 Nevada Bar No. 7254
   MATTHEW G. HOLLAND, ESQ.                            JAMES E. MURPHY, ESQ.
10 Nevada Bar No. 10370                                Nevada Bar No. 8586
   Attorneys for Plaintiff                             Attorneys for Defendants Greyhound Lines,
11
                                                       Inc., and Brandon Williams
12
13
                                                  ORDER
14
             IT IS SO ORDERED.
15
             DATED this        day of
                   January 13, 2020.                              , 2020.
16
17
18
                                                         ____________________________________
19                                                       UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28


                                                  Page 2 of 2
